DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding the amendment filed 01/06/2021: Claims 1-13 are pending. 

Response to Arguments
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Yuan et al (US 2017/0108559 A1, heretofore referred to as Yuan ‘559) in view of Yuan et al (US 2015/0137804 A1, heretofore referred to as Yuan ‘804) in view of Suess et al (Topologically Protected Vortex Structures to Realize Low-Noise Magnetic Sensors, Mesoscale and Nanoscale Physics, Dieter Suess and Anton Bachleitner-Hofmann and Armin Satz and Herbert Weitensfelder and Christoph Vogler and Florian Bruckner and Claas Abert and Klemens Prügl and Jürgen Zimmer and Christian Huber and Sebastian Luber and Wolfgang Raberg and Thomas Schrefl and Hubert Brückl, 19 Dec 2017, arXiv: 1712.07061, heretofore referred to as Suess) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… a plurality of vortex magnetoresistors, disposed beside the first to the fourth sides, 
Claims 2-13 are allowed for depending from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Raberg et al teaches a magnetoresistor as a vortex spin valve but does not teach “… a plurality of vortex magnetoresistors, disposed beside the first to the fourth sides, wherein the vortex magnetoresistors have a same pinning direction, the pinning direction is inclined with respect to the first side and with respect to the second side, the vortex magnetoresistors are configured to be connected to form a plurality of different Wheatstone bridges, so as to sense magnetic field components in a plurality of different directions, respectively.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM S CLARKE/Examiner, Art Unit 2867                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867